       Case 1:19-cv-01296-MCC Document 18 Filed 06/29/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATHLEEN A. STANCAVAGE,                     :     Civil No. 1:19-CV-1296
                                            :
                   Plaintiff                :     (Magistrate Judge Carlson)
                                            :
     v.                                     :
                                            :
ANDREW M. SAUL                              :
Commissioner of Social Security             :
                                            :
                   Defendant                :


                                     ORDER

     AND NOW, this             29th day of June, 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:

     1. The Clerk shall enter final judgment AFFIRMING the decision of the

          Commissioner of Social Security; and,

     2. The Clerk of Court shall CLOSE this case.



                                                  s/Martin C. Carlson
                                                  Martin C. Carlson
                                                  United States Magistrate Judge
